                        UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF MARYLAND
                                 (Greenbelt Division)

In re:                                           :
                                                 :
SUNG H. BAEK and                                 :   Case No.: 15-1-1881-WIL
KYUNG H. BAEK                                    :   Chapter 13
                                                 :
                             Debtors.            :
                                                 :

                     NOTICE OF FINAL CURE PAYMENT AND
                          OPPORTUNITY FOR HEARING
           ___________________________________________________________

       PLEASE TAKE NOTICE, pursuant to Bankruptcy Rule 3002.1(f), that Timothy P.
Branigan, Chapter 13 trustee in the above-captioned case (“Trustee”) has made the final payment
provided in the confirmed plan to cure the default on the claim secured by the Debtor(s)’
personal residence stated in the allowed proof of claim filed on behalf of:

Capital One, NA whose successor in interest is
Real Time Resolutions, Inc.
1349 Empire Central Drive
Suite 150
Dallas, TX 75247
Acct No. 3979

The Trustee has no knowledge of and makes no representation concerning payment of other
default amounts or post-petition amounts not provided for and funded in the confirmed plan.

        PLEASE TAKE NOTICE, that, pursuant to Bankruptcy Rule 3002.1(g), no later than
21 days after service of this Notice, the Debtor(s), and the Trustee, a statement indicating
whether it agrees that the Debtor has paid the amount required to cure the default and whether,
consistent with 11 U.S.C. §1322(b)(5), the Debtor is otherwise current on all payments. The
statement shall itemize any required cure or post-petition amounts that the holder contends
remain unpaid as of the date of the statement. Upon the timely filing of a statement by the
claimant, the Debtor(s) or the Trustee may file a motion requesting a hearing to determine
whether the amount required to cure the default and all required post-petition amounts have been
paid in full.

FURTHER, if the holder of the secured claim fails to timely file and serve a response to this
Notice as provided for under Bankruptcy Rule 3002.1(g), the Court may enter an order
declaring that the Debtor(s) has cured the default and that no amounts are unpaid as of the
date of this Notice.
                                                    Respectfully submitted,

October 23, 2019                                    /s/ Timothy P. Branigan________________
                                                    Timothy P. Branigan (Fed. Bar No. 06295)
                                                    Chapter 13 Trustee
                                                    9891 Broken Land Parkway, #301
                                                    Columbia, Maryland 21046
                                                    (410) 290-9120

                                     Certificate of Service

       I hereby certify that the following persons are to be served electronically via the CM/ECF
system:

Robinson S. Rowe, Esq.                              Gene Jung, Esq.

       I caused a copy of the pleading above to be sent on October 25, 2019 by first-class U.S.
mail, postage prepaid to

Real Time Resolutions, Inc.                         Capital One, NA
Attn: Eric Green, CEO                               P.O. Box 21887
1349 Empire Central Drive                           Eagan, MN 55121
Suite 150
Dallas, TX 75247                                    Capital One, NA
                                                    P.O. Box 105385
Capital One, NA                                     Atlanta, GA 30348
c/o Ascension Capital Group
P.O. Box 165028                                     Sung H. Baek and
Irving, TX 75016                                    Kyung H. Baek
                                                    20500 Summersong Lane
                                                    Germantown, MD 20874


                                                    /s/ Timothy P. Branigan________________
                                                    Timothy P. Branigan (Fed. Bar No. 06295)




                                              -2-
